Citation Nr: 0515827	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1966 to June 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
post-traumatic stress disorder, and assigned an initial 
rating of 50 percent.

The veteran's representative has submitted on the veteran's 
behalf, statements indicating that his service-connected 
condition renders him completely unable to work. This total 
disability rating claim due to individual unemployability has 
not been adjudicated and is referred for appropriate action.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking an initial increased rating in excess 
of 50 percent for post-traumatic stress disorder. The 
veteran's representative contends that the veteran's symptoms 
have consistently worsened and are reflective of a higher 
rating.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

Psychological treatment records from 1999 and 2000 indicate 
the veteran's post-traumatic stress disorder condition had 
grown stable through the use of medication, such as Haldol, 
Cogentin, and Depakote. Although he was still anxious and 
continued to have difficulty being around other people, he 
was interactive, generally oriented, and able to perform 
activities such as caring for himself in his own apartment 
and attending his daughter's wedding. His activities were 
limited to tasks that did not require more complexity or more 
duration than simple housekeeping, cooking, or getting 
around. However, his treatment physician, Dr. D.S., of 
Gogebic County Community Mental Health, continued to express 
the opinion that although the veteran was stable, he did not 
expect him to be able to sustain gainful employment at any 
time in the near or distant future.

The most recent records available indicate the veteran's 
condition may have worsened. Recent records from Battle Creek 
VA Medical Center indicate the veteran had been involuntarily 
admitted due to the deterioration of his behavior. The 
veteran was admitted in April 2001 because he had become out 
of control and had made threats against another individual. 
His condition was manifested by grandiose ideas and paranoid 
concerns about the police and the government. At admittance, 
it was noted that the veteran had a long history of bipolar 
affective disorder, characterized by mostly manic episodes 
with no significant depressive episodes. It was also noted 
that he had been diagnosed with Vietnam related pos-traumatic 
stress disorder. However, the notes indicated that the post-
traumatic stress symptoms were not an issue related to the 
hospitalization.

In September 2001, the veteran was admitted to the VA Medical 
Center voluntarily with complaints of depression, depressed 
mood, with sleep and appetite disturbance. The veteran's 
medication was adjusted and he was released.

While the physicians at the Battle Creek VA Medical Center 
commented that the veteran's post-traumatic stress symptoms 
were not an issue related to the hospitalization, they did 
not indicate clearly or definitely which psychiatric symptoms 
were considered to be related to his post-traumatic stress 
disorder and which were related to non-service connected 
disorders. The record therefore does not contain sufficient 
evidence for VA to make a decision on the claim.

Due to the veteran's subjective contentions and his recent 
hospitalization for psychiatric problems suggesting a 
possible worsening of symptoms, this issue warrants a remand 
to determine the relation between his psychiatric symptoms 
and his post-traumatic stress disorder. A remand for an 
examination is also required to provide a more current 
assessment of the veteran's condition.

Accordingly, the case is REMANDED for the following actions:

1.	Treatment records from 2001 to the 
present should be obtained from the 
Battlecreek VA Medical Center, and from 
Dr. D.S. of Gogebic County Community 
Mental Health Services.

2.	The veteran should be scheduled for an 
examination to determine the extent of 
the manifestations of his service-
connected post-traumatic stress disorder. 
In so doing, the examiner must note the 
veteran's complaints and any objective 
manifestations associated with such 
complaints. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. The rationale for all opinions 
must be set forth in writing. The claims 
folder must be made available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed. The examiner 
should assess the extent of the veteran's 
occupational and social impairment due 
solely to post-traumatic stress disorder 
symptomatology. The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities. Specifically, the 
examiner's report must include answers to 
the following questions: 

A.	Does the veteran have gross 
impairment in thought processes 
or communication?

B.	Does the veteran have 
deficiencies in most areas, such 
as work, school, family 
relations, judgment, thinking, 
mood? If so, provide examples.

C.	Does the veteran have suicidal 
ideation, obsessional rituals 
which interfere with routine 
activities, persistent delusions 
or hallucinations?

D.	Does the veteran have 
intermittently illogical, 
obscure, or irrelevant speech?

E.	Does the veteran have near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately, and effectively?

F.	Does the veteran have impaired 
impulse control (such as 
unprovoked irritability with 
periods of violence)? Is the 
veteran in persistent danger of 
hurting himself or others?

G.	Does the veteran have spatial 
disorientation, neglect of 
personal appearance and hygiene, 
or unable to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene)?

H.	Does the veteran have 
difficulty adapting to stressful 
circumstances (including work or 
a work like setting), or 
inability to establish and 
maintain effective 
relationships?

I.	Does the veteran exhibit 
grossly inappropriate behavior, 
and if so, what are examples of 
such behavior?

J.	Is the veteran disoriented to 
time or place?

K.	Does the veteran have memory 
loss for names of close 
relatives, his own occupation, 
or his own name?

3.	When the above actions have been 
completed along with all indicated 
development, the issue of entitlement 
to an initial rating in excess of 50 
percent for post-traumatic stress 
disorder should be readjudicated. If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished an Supplemental Statement of 
the Case and afforded an opportunity 
to respond. Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




